 

Exhibit 10.1

 

[alphapoint_logo.gif]

 

BOARD OF DIRECTORS AGREEMENT

 

THIS AGREEMENT is made and entered into effective as of July 25, 2018 (the
“Effective Date”), by and between AlphaPoint Technology Inc., a Delaware
corporation (the “Company”) with its principal place of business located at 6371
Business Blvd., Suite 200, Sarasota, FL 34240 and Katya Fisher, Esq., an
individual (“Director”) at with her principal place of business at 77 Water
Street, 8th Floor, New York, NY 10005.

 

1.        Term

 

This Agreement shall continue for a period of one (1) year from the Effective
Date and shall continue thereafter for as long as Director is elected as a
member of the Board of Directors by the shareholders of the Company.

 

2.        Position and Responsibilities

 

(a) Position. The Board of Directors hereby appoints the Director to serve as
Board Member, to serve until the end of the Term or until her earlier
resignation, removal or death. The Director shall perform such duties and
responsibilities as are customarily related to such position in accordance with
Company’s bylaws and applicable law, including, but not limited to, those
services described on Exhibit A attached hereto (the “Services”). Director
hereby agrees to use her good faith efforts as reasonably and customarily
related to such position to provide the Services. Director shall not allow any
other person or entity to perform any of the Services for or instead of
Director. Director shall comply with the statutes, rules, regulations and orders
of any governmental or quasi-governmental authority, which are applicable to the
Company and the performance of the Services, and Company’s rules, regulations,
and practices as they may from time-to-time be adopted or modified.

 

(b) Other Activities. Director may be employed by another company, may serve on
other Boards of Directors or Advisory Boards, and may engage in any other
business activity (whether or not pursued for pecuniary advantage), as long as
such outside activities do not violate Director’s obligations under this
Agreement or Director’s fiduciary obligations to the Company’s shareholders. The
ownership of more than a 5% interest in an entity, by itself, shall not
constitute a violation of this duty. Director represents that Director has no
outstanding agreement or obligation that is in conflict with any of the
provisions of this Agreement, and Director agrees to use his best efforts to
avoid or minimize any such conflict and agrees not to enter into any agreement
or obligation that could create such a conflict without the approval of a
majority of the Board of Directors. If, at any time, Director is required to
make any disclosure or take any action that may conflict with any of the
provisions of this Agreement, Director will promptly notify the Board of such
obligation, prior to making such disclosure or taking such action.

 

- 1 -

--------------------------------------------------------------------------------



(c) No Conflict. Director will not engage in any activity that creates an actual
or perceived conflict of interest with Company, and Director agrees to notify
the Board of Directors before engaging in any activity that could reasonably be
assumed to create a potential conflict of interest with Company. Notwithstanding
anything herein to the contrary, it is understood that Director is in the
business of providing legal advisory services to entities and persons engaged in
substantially similar activities as Company, and nothing herein shall be
construed to any way limit such activities.

 

3.        Compensation and Benefits

 

Director’s Fee. In consideration of the services to be rendered under this
Agreement, Company shall issue Director 250,000 shares of APPO common stock,
which shall be issued immediately and vest in accordance with Company’s
regularly established practices regarding the vesting of Directors’ share
issuances. Director agrees and acknowledges that the Director’s stock will be
issued immediately and will re-up after December 31, 2018.

 

Stock and Stock Options. The Company will issue to Director a restricted stock
award promptly following execution of this Agreement.

 

Expenses. The Company shall reimburse Director for all reasonable business
expenses incurred in the performance of the Services in accordance with
Company’s expense reimbursement guidelines.

 

Indemnification. Company will indemnify and defend Director against any
liability incurred in the performance of the Services to the fullest extent
authorized in Company’s Articles of Incorporation, as amended, bylaws, as
amended, and applicable law. Company will purchase and maintain for the duration
of the Term and any subsequent renewals thereof Director’s and Officer’s
liability insurance and Director shall be entitled to the protection of any
insurance policies the Company maintains for the benefit of its Directors and
Officers against all costs, charges and expenses in connection with any action,
suit or proceeding to which she may be made a party by reason of his affiliation
with Company, its subsidiaries, or affiliates. A copy of the insurance policy
shall be provided to Director for inspection upon request and Company shall
notify Director in the event of any changes to such policy.

 

Records. So long as the Director shall serve as a member of the Company’s Board
of Directors the Director shall have full and unfretted access to books and
records of Company.

 

4.       Termination

 

Right to Terminate. At any time, Director may be removed as Board Member as
provided in Company’s Articles of Incorporation, as amended, bylaws, as amended,
and applicable law. Director may resign as Board Member or Director as provided
in Company’s Articles of Incorporation, as amended, bylaws, as amended, and
applicable law. Notwithstanding anything to the contrary contained in or arising
from this Agreement or any statements, policies, or practices of Company,
neither Director nor Company shall be required to provide any advance notice or
any reason or cause for termination of Director’s status as Board Member, except
as provided in Company’s Articles of Incorporation, as amended, Company’s
bylaws, as amended, and applicable law.

 

- 2 -

--------------------------------------------------------------------------------



Effect of Termination as Director. Upon a termination of Director’s status as a
Director, this Agreement will terminate; Company shall pay to Director all
compensation and expenses to which Director is entitled up through the date of
termination; and Director shall be entitled to his rights under any other
applicable law. Thereafter, all of Company’s obligations under this Agreement
shall cease.

 

5.        Termination Obligations

 

Director agrees that all property, including, without limitation, all equipment,
tangible proprietary information, documents, records, notes, contracts, and
computer-generated materials provided to or prepared by Director incident to the
Services and his membership on the Company’s Board of Directors or any committee
therefore the sole and exclusive property of the Company and shall be promptly
returned to the Company at such time as the Director is no longer a member of
the Company’s Board of Directors.

 

Upon termination of this Agreement, Director shall be deemed to have resigned
from all offices then held with Company by virtue of her position as Board
Member. Director agrees that following any termination of this Agreement, she
shall cooperate with Company in the winding up or transferring to other
directors of any pending work and shall also cooperate with Company (to the
extent allowed by law, and at Company’s expense) in the defense of any action
brought by any third party against Company that relates to the Services.

 

6.       Nondisclosure Obligations

 

Director shall maintain in confidence and shall not, directly or indirectly,
disclose or use, either during or after the term of this Agreement, any
Proprietary Information (as defined below), confidential information, or trade
secrets belonging to Company, whether or not it is in written or permanent form,
except to the extent necessary to perform the Services, as required by a lawful
government order or subpoena, or as authorized in writing by Company. These
nondisclosure obligations also apply to Proprietary Information belonging to
customers and suppliers of Company, and other third parties, learned by Director
as a result of performing the Services. “Proprietary Information” means all
information pertaining in any manner to the business of Company, unless (i) the
information is or becomes publicly known through lawful means; (ii) the
information was part of Director’s general knowledge prior to his relationship
with Company; or (iii) the information is disclosed to Director without
restriction by a third party who rightfully possesses the information and did
not learn of it from Company.

 

7.       Dispute Resolution

 

(a) Jurisdiction and Venue. The parties agree that any suit, action, or
proceeding between Director and Company (and its affiliates, shareholders,
directors, officers, employees, members, agents, successors, attorneys, and
assigns) relating to this Agreement shall be brought in either the United States
District Court for the State of Florida or in a Florida State court and that the
parties shall submit to the jurisdiction of such court. The parties irrevocably
waive, to the fullest extent permitted by law, any objection the party may have
to the laying of venue for any such suit, action or proceeding brought in such
court. If any one or more provisions of this Section shall for any reason be
held invalid or unenforceable, it is the specific intent of the parties that
such provisions shall be modified to the minimum extent necessary to make it or
its application valid and enforceable.

- 3 -

--------------------------------------------------------------------------------



(b) Attorneys’ Fees. Should any litigation, arbitration or other proceeding be
commenced between the parties concerning the rights or obligations of the
parties under this Agreement, the party prevailing in such proceeding shall be
entitled, in addition to such other relief as may be granted, to a reasonable
sum as and for its attorneys’ fees in such proceeding. This amount shall be
determined by the court in such proceeding or in a separate action brought for
that purpose. In addition to any amount received as attorneys’ fees, the
prevailing party also shall be entitled to receive from the party held to be
liable, an amount equal to the attorneys’ fees and costs incurred in enforcing
any judgment against such party. This Section is severable from the other
provisions of this Agreement and survives any judgment and is not deemed merged
into any judgment.

 

8.        Entire Agreement

 

This Agreement constitutes the entire understanding between the parties hereto
superseding all prior and contemporaneous agreements or understandings among the
parties hereto concerning the Agreement.

 

9.       Amendments; Waivers

 

This Agreement may be amended, modified, superseded or canceled, and any of the
terms, covenants, representations, warranties or conditions hereof may be
waived, only by a written instrument executed by the parties or, in the case of
a waiver, by the party to be charged. Any amendment or waiver by the Company
must be approved by the Company’s Board of Directors and executed on behalf of
the Company by its Chief Executive Officer. If the Director shall also serve as
Chief Executive Officer, such amendment or waiver must be executed on behalf of
the Company by an officer designed by the Company’s Board of Directors.

 

10.       Assignment

 

This Agreement shall not be assignable by either party.

 

11.       Severability

 

If any provision of this Agreement shall be held by a court to be invalid,
unenforceable, or void, such provision shall be enforced to fullest extent
permitted by law, and the remainder of this Agreement shall remain in full force
and effect. In the event that the time period or scope of any provision is
declared by a court of competent jurisdiction to exceed the maximum time period
or scope that such court deems enforceable, then such court shall reduce the
time period or scope to the maximum time period or scope permitted by law.

 

12.       Governing Law

 

This Agreement shall be governed by and construed in accordance with the laws of
the State of Florida.

 

- 4 -

--------------------------------------------------------------------------------



13.       Interpretation

 

This Agreement shall be construed as a whole, according to its fair meaning, and
not in favor of or against any party. Captions are used for reference purposes
only and should be ignored in the interpretation of the Agreement.

 

14.       Binding Agreement

 

Each party represents and warrants to the other that the person(s) signing this
Agreement below has authority to bind the party to this Agreement and that this
Agreement will legally bind both Company and Director. To the extent that the
practices, policies, or procedures of Company, now or in the future, are
inconsistent with the terms of this Agreement, the provisions of this Agreement
shall control. Any subsequent change in Director’s duties or compensation as
Board Member will not affect the validity or scope of the remainder of this
Agreement.

 

15.       Director Acknowledgment

 

Director acknowledges Director has had the opportunity to consult legal counsel
concerning this Agreement, that Director has read and understands the Agreement,
that Director is fully aware of its legal effect, and that Director has entered
into it freely based on his own judgment and not on any representations or
promises other than those contained in this Agreement.

 

16.       Counterparts

 

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.

 

17.        Date of Agreement

 

The parties have duly executed this Agreement as of the date first written
above.

 

AlphaPoint Technology, Inc.   Katya Fisher Esq. a Delaware Corporation  
Individual       /s/ Gary Macleod   /s/ Katya Fisher Esq. Name: Gary Macleod  
Name: Katya Fisher Esq. Title: Chairman of the Board   Title: Director

 

- 5 -

--------------------------------------------------------------------------------



 

EXHIBIT A

 

DESCRIPTION OF SERVICES

 

Responsibilities as Director. Director shall have all responsibilities of a
Director of the Company imposed by Delaware or applicable law, the Articles of
Incorporation, as amended, and Bylaws, as amended, of Company. These
responsibilities shall include, but shall not be limited to, the following:

 

1.       Attendance. Use best efforts to attend scheduled meetings of Company’s
Board of Directors;

 

2.       Act as a Fiduciary. Represent the shareholders and the interests of
Company as a fiduciary; and

 

3.       Participation. Participate as a full voting member of Company’s Board
of Directors in setting overall objectives, approving plans and programs of
operation, formulating general policies, offering advice and counsel, serving on
Board Committees, and reviewing management performance.

 

- 6 -

--------------------------------------------------------------------------------



 

EXHIBIT B

 

STOCK AWARD

 

Options. Subject to the Board of Directors Agreement, Company will grant a
250,000 shares of the company common stock on the date of this AGREEMENT.

 

- 7 -

--------------------------------------------------------------------------------